Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections. 38 USC $101
35 U.S.C, 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement therefor, may obtain a patent therefor, subject to the conditions and requirement of this title.
Claims 1 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1, claim 1 recites “a method for monitoring engine health of an aircraft having a first engine and a second engine, the method comprising the steps of: obtaining a first turbine gas temperature of the first engine and a second turbine gas temperature of the second engine from a first flight; relating the first turbine gas temperature and the second turbine gas temperature to each other to define a first value; comparing the first value to a data set for monitoring the engine health, and sending a communication relating to the engine health from an electronic system to a user interface in response to comparing the first value to the data set.”
The claim falls within one of the four statutory categories of invention since the claim is directed to a method having a series of steps, therefore, is a directed to a process which is a statutory category of invention. However, the claim is not eligible for the following reasons: the claim recites a judicial exception and that the judicial exception is not integrated into a practical application. The claim does not include any additional element or a combination of elements that amounts to significantly more than the judicial exception.
Claim 1 recites the limitation of “relating the first turbine gas temperature and the second turbine gas temperature to each other to define a first value,” which is the concept of an abstract idea of a mental process. The claim is directed to the judicial exception of an abstract idea of a mental process because the claim is directed to the activity that can be carried in mind of a person. For example, in this case, one person can have an idea in his (her) mind about observing the relation of the turbine gas temperature between two engines. This mental process can be practically performed in their mind without a need of a computer or a machine.  Claim 1 recites that the “the first turbine gas temperature of the first engine and a second turbine gas temperature of the second engine from a first flight are obtained.” The mentioned obtaining task is recited at a high level of generality because it amounts to mere data gathering, which is a form of insignificant extra-solution activity.
Claim 1 recites the additional elements of “comparing the first value to a data set for monitoring the engine health, sending a communication relating to the engine health from an electronic system to a user interface in response to comparing the first value to the data set.” These tasks are recited at a high level of generality (i.e. as a general means of comparing a value with a given value, and reporting the information regarding the engine health to a user based on the comparison) and amounts to mere post solution comparing the existing data, and reporting the information which is a form of insignificant extra-solution activity.  It is found these additional elements cannot transform the abstract idea into a patent-eligible application because they do not impose any meaningful limits on practicing the abstract idea (e.g., the additional element simply adds another insignificant extra solution activity to the judicial exception.)
The claim further recites additional elements, such as electronic system and user interface. However, these additional elements are well-understood, routine, and conventional activity in the relevant field.  For that reasons, these additional elements cannot integrate a judicial exception into a practical application. The claim is ineligible.
The claim does not include any other element(s) or combination of elements in the claim other than the abstract idea per se amount(s) to no more than: instructions to implement the idea on a computer. The claim is ineligible.
Regarding claim 16, recites the limitations of “obtaining a first turbine gas temperature of the first engine and a second turbine gas temperature of the second engine from a first flight; obtaining a third turbine gas temperature of the first engine and a fourth turbine gas temperature of the second engine from a second flight; relating the first turbine gas temperature and the second turbine gas temperature to each other to define a first value; relating the third turbine gas temperature and the fourth turbine gas temperature to each other to define a second value; comparing the first value and the second value to monitor the engine health, and sending a communication relating to the engine health from an electronic system to a user interface in response to monitoring the engine health.”
The claim falls within one of the four statutory categories of invention since the claim is directed to a method having a series of steps, therefore, is a directed to a process which is a statutory category of invention. However, the claim is not eligible for the following reasons: the claim recites a judicial exception and that the judicial exception is not integrated into a practical application. The claim does not include any additional element or a combination of elements that amounts to significantly more than the judicial exception.
Claim 16 recites the limitations of “relating the first turbine gas temperature and the second turbine gas temperature to each other to define a first value; and relating the third turbine gas temperature and the fourth turbine gas temperature to each other to define a second value” which is the concept of an abstract idea of a mental process.
The claim is directed to the judicial exception of an abstract idea of a mental process because the claim is directed to the activity that can be carried in mind of a person.  For example, in this case, the mentioned “relating steps” can be can be carried in mind of a person as observing the relation of turbine gas temperature between two engines obtained during a first flight and further observing the relation of turbine gas temperature between two engines obtained during a second flight. This mental process can be practically performed in human mind without a need of a computer or a machine.
Claim 16 recites that the “obtaining the first turbine gas temperature of the first engine and a second turbine gas temperature of the second engine from a first flight, and obtaining a third turbine gas temperature of the first engine and a fourth turbine gas temperature of the second engine from a second flight.” The mentioned obtaining tasks are recited at a high level of generality because they amount to mere data gathering, which is a form of insignificant extra-solution activity.
Claim 16 further recites the additional elements of “comparing the first value and the second value to monitor the engine health, and sending a communication relating to the engine health from an electronic system to a user interface in response to monitoring the engine health.” These tasks are recited at a high level of generality (i.e. as a general means of comparing the existing values, and reporting the information regarding the engine health to a user based on the comparison) and amounts to mere post solution comparing the existing data, and reporting the information which is a form of insignificant extra-solution activity.  It is found that these additional elements cannot transform the abstract idea into a patent-eligible application because they do not impose any meaningful limits on practicing the abstract idea (e.g., the additional element simply adds another insignificant extra solution activity to the judicial exception.)
The claim further recites additional elements, such as electronic system and user interface.  However, these additional elements are well-understood, routine, and conventional activity in the relevant field.  For that reasons, these additional elements cannot integrate a judicial exception into a practical application. The claim is ineligible.
The claim does not include any other element(s) or combination of elements in the claim other than the abstract idea per se amount(s) to no more than: instructions to implement the idea on a computer. The claim is ineligible.
Claims 2-14, and 17-20 are eligible because the claims include other additional elements that can transform the abstract idea into a practical application.
Allowable Subject Matter
Apps is a prior art closest to the subject matter of the claimed invention, Apps is not teaching or even suggesting the features of “sending a communication relating the engine health from an electronic system to a user interface in response to comparing the first value to the data set.”  Apps is not teaching or even suggesting the features of “sending a communication relating the engine health from an electronic system to a user interface in response to monitoring the engine health,” either.  For at least the reasons set forth herein above, the previous 35 U.S.C. 103(a) rejection has been withdrawn.
The independent claims 1 and 16 are still rejected under 35 U.S.C. 101.  Claims 2-14, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusions
		THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985. The examiner can normally be reached on from 6:00AM to 2:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/TUAN C TO/           Primary Examiner, Art Unit 3667